Case: 21-30610      Document: 00516328982         Page: 1    Date Filed: 05/23/2022




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    May 23, 2022
                                  No. 21-30610
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   Edward Simmons,

                                                            Plaintiff—Appellant,

                                       versus

   James LeBlanc, Secretary, in his individual and official capacity; Todd
   Barrere, Warden, in his individual and official capacity; Thomas,
   Colonel, in his individual and official capacity; Lieutenant Colonel
   Johnson, in his individual and official capacity; Unknown Verrett,
   Major, in his individual and official capacity; Lance, Major, in his individual
   and official capacity; Cobb, Captain, in his individual and official capacity;
   Whitaker, Captain, in his individual and official capacity; Harris,
   Lieutenant, in his individual and official capacity; Fisher, Lieutenant, in his
   individual and official capacity; Jasmain Flugene, Sergeant, in his
   individual and official capacity; Butler, Sergeant, in his individual and
   official capacity,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:21-CV-378
Case: 21-30610      Document: 00516328982           Page: 2     Date Filed: 05/23/2022

                                     No. 21-30610


   Before Jones, Elrod, and Wilson, Circuit Judges.
   Per Curiam:*
          Edward Simmons, Louisiana prisoner # 103371, seeks leave to proceed
   in forma pauperis (IFP) on appeal from the district court’s dismissal without
   prejudice of his 42 U.S.C. § 1983 action. The district court found that
   Simmons did not properly exhaust his administrative remedies before
   commencing his suit as required by 42 U.S.C. § 1997e.
          By seeking leave to proceed IFP in this court, Simmons is contesting
   the district court’s denial of leave to proceed IFP and its certification that his
   appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th
   Cir. 1997). Our inquiry into an appellant’s good faith “is limited to whether
   the appeal involves legal points arguable on their merits (and therefore not
   frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
   quotation marks and citation omitted).
          Simmons has not raised a nonfrivolous issue as to whether he properly
   exhausted his administrative remedies. His grievances, which were rejected
   as procedurally improper, did not exhaust his administrative remedies. See
   Woodford v. Ngo, 548 U.S. 81, 90 (2006); Cowart v. Erwin, 837 F.3d 444, 451
   (5th Cir. 2016). Likewise, there is no indication that his disciplinary appeal,
   which is subject to a specialized administrative remedy procedure, resulted
   in the exhaustion of his failure-to-protect claim in these circumstances.
          Thus, the IFP motion is DENIED, and the appeal is DISMISSED
   as frivolous. See Howard, 707 F.2d at 220; 5th Cir. R. 42.2. This dismissal
   counts as one strike under 28 U.S.C. § 1915(g). See Coleman v. Tollefson, 575
   U.S. 532, 537–38 (2015). Simmons has two previous strikes. See Simmons v.
   La. Dep’t of Pub. Safety & Corr., 697 F. App’x 345, 347 (5th Cir. 2017). He


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                           2
Case: 21-30610     Document: 00516328982          Page: 3   Date Filed: 05/23/2022




                                   No. 21-30610


   now has three strikes. See Coleman, 575 U.S. at 537. Thus, he is now
   BARRED from proceeding IFP in any civil action or appeal filed while he is
   incarcerated or detained unless he is under imminent danger of serious
   physical injury. See 28 U.S.C. § 1915(g); McGarrah v. Alford, 783 F.3d 584,
   585 (5th Cir. 2015) (per curiam).




                                        3